FILED
                                NOT FOR PUBLICATION                          JAN 11 2010

                                                                        MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                                FOR THE NINTH CIRCUIT



 ALMA ADELINA GUTIERREZ VALLE;                     No. 08-74149
 et al.,
                                                   Agency Nos. A099-070-804
                Petitioners,                                  A099-070-805

    v.
                                                   MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

                Respondent.



                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                                                             **
                               Submitted December 15, 2009

Before: GOODWIN, WALLACE, and FISHER, Circuit Judges.

         Alma Adelina Gutierrez Valle and her daughter Kelly A. Carrillo Gutierrez,

natives and citizens of Mexico, petition pro se for review of the decision of the




           *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
           **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

jlf/Inventory
Board of Immigration Appeals summarily affirming the immigration judge’s denial

of petitioners’ application for cancellation of removal.

         We lack jurisdiction to review the agency’s discretionary determination that

Gutierrez Valle failed to show exceptional and extremely unusual hardship to her

United States citizen son. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th

Cir. 2005). We also lack jurisdiction to review Gutierrez Valle’s claim that

conditions have changed in Mexico due to increased drug violence and swine flu

health concerns because petitioner failed to exhaust the issue before the agency.

See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004). Gutierrez Valle’s

contention that her removal would violate the due process rights of her United

States citizen son by resulting in the de facto removal of her son is foreclosed. See

Urbano de Malaluan v. INS, 577 F.2d 589, 594 (9th Cir. 1978). Finally, we

uphold the agency’s determination that Carrillo Gutierrez lacked a qualifying

relative, and was statutorily ineligible for cancellation relief. See 8 U.S.C. §

1229b(b)(1).

         PETITION FOR REVIEW DISMISSED IN PART; DENIED IN PART.




jlf/Inventory                               2                                      08-74149